Case 2:17-cr-20024-NGE-MKM ECF No. 255 filed 09/24/20           PageID.1203      Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 17-20024
 v.                                                     Honorable Nancy G. Edmunds


 FERNANDO SAENZ,
       Defendant.
 _______________________________/

                    ORDER DENYING DEFENDANT’S REQUEST [254]

       This matter is before the Court on its review of Defendant’s letter requesting

 assistance with computation of his sentencing credits. (Dkt. 254.) Defendant argues

 that he should receive credit for the 364 days he spent in custody in Michigan towards

 the sentence imposed in this case, which he is currently serving in Colorado.

       The Court first notes that Defendant was sentenced in this case to a term of 60

 months of imprisonment, which was the mandatory minimum and well-below the

 guideline range of 135-168 months. (See dkts. 246, 247.) Notwithstanding, it is the

 United States Attorney General through the Bureau of Prisons, not the sentencing court,

 that has the authority to compute sentencing credits. See United States v. Wilson, 503

 U.S. 329, 335 (1992); McClain v. Bureau of Prisons, 9 F.3d 503, 505 (6th Cir. 1993).

 Defendant may challenge the Bureau’s calculations, after the exhaustion of his

 administrative remedies, by filing a habeas corpus petition pursuant to 28 U.S.C. § 2241

 in the district where he is confined. See McClain, 9 F.3d at 505.

       For the foregoing reasons, Defendant’s request is DENIED.
Case 2:17-cr-20024-NGE-MKM ECF No. 255 filed 09/24/20            PageID.1204   Page 2 of 2




       SO ORDERED.
                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

 Dated: September 24, 2020


 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on September 24, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager
